Citation Nr: 0704941	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  97-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, post arthrotomy, right knee.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from September 1961 to 
August 1963.

This claim comes before the Board of Veterans' Appeals 
(Board) from June 1997 and March 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that, respectively, continued a 10 
percent disability rating for the appellant's residuals, post 
arthrotomy, right knee, and denied entitlement to service 
connection for a psychiatric disorder.  This case was before 
the Board in March 2001, following a remand, at which time 
the claims were denied.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2002, the parties submitted a Joint 
Motion for Remand to the BVA.  The Court vacated the Board's 
decision and remanded the case to the Board in an April 2002 
Order.  When these claims were last before the Board in 
October 2003, they were remanded to obtain current VA knee 
and psychiatric examinations, as well as to conduct a review 
of the appellant's service medical records and VA medical 
clinical records to determine whether other clinical records 
should be sought.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

FINDINGS OF FACT

1.  The appellant is currently in receipt of a 10 percent 
evaluation under Diagnostic Code (DC) 5259 for symptomatic 
removal of semilunar cartilage.

2.  The appellant's post operative residuals of a right knee 
injury are manifested by a historical x-ray finding only of 
degenerative changes and pain with excessive use, but there 
is no objective evidence of subluxation or instability, 
ligaments are stable, and range of motion is unlimited.  

3.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals, post arthrotomy, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5259 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an August 2004 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate his claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter was 
issued after the initial adjudication of the claim in June 
1997, but there is no prejudicial timing defect under 
Pelegrini because the appellant has since been provided 
opportunities to respond to this VCAA notification prior to 
the readjudication of his claim in the subsequent July 2005 
and January 2006 supplemental statements of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
a March 2006 letter from the RO.  Therefore, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision on the increased rating issue.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his service personnel 
records, post-service VA medical center treatment records, 
numerous statements submitted by the appellant on his own 
behalf, and several personal statements submitted by the 
appellant's family and friends on his behalf.  The reports of 
several VA examinations have also been included.  The 
appellant was afforded the opportunity for a hearing before a 
member of the Board, but declined to avail himself of it.  A 
hearing was conducted before a member of the RO in February 
1999.  The transcript of that hearing has been included and 
reviewed as part of the Board's review of the appellant's 
claim.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claim 
seeking an increased rating for residuals, post arthrotomy, 
right knee, was received in April 1997, evidence dating from 
earlier than April 1996 is not particularly relevant.  See 38 
C.F.R. § 3.400(o)(2).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board observes that the words "slight," "moderate," 
and "severe," are not defined in 38 C.F.R. Part 4.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to ensure that its decisions are 
equitable.  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "moderate" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Full range of motion (ROM) of the knee is from 0 degrees to 
140 degrees in extension and flexion. 38 C.F.R. § 4.71a, 
Plate II.  When flexion of the knee is limited to 60 degrees, 
a noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  A 20 percent rating is assignable when flexion 
is limited to 30 degrees.  When extension is limited to 5 
degrees, a noncompensable rating is assigned under DC 5261.  
When extension is limited to 10 degrees, a 10 percent rating 
may be assigned.  A 20 percent rating may be assigned when 
extension is limited to 15 degrees.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  However, the 
General Counsel noted that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
limitation-of-motion diagnostic codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Furthermore, in determining the degree of limitation of 
motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Historical information in the claims file indicates that 
degenerative changes of the right knee were noted on x-ray 
obtained in connection with a VA examination in May 1989.

The appellant's post-service VA medical center records 
reflect that, in February 1996, the appellant complained of 
arthritic pains in both knees, but no edema was found.  In 
March 1997, it was noted that the appellant had degenerative 
joint disease, but no acute problems were noted.  X-rays 
taken in April 1997 were normal, with no evidence of 
fracture, bone destruction, arthritis, soft tissue 
calcification or other bone or joint abnormality.

At an April 1997 VA examination, the appellant complained of 
constant knee pain that was aggravated by any kind of 
activity, as well as weakness.  He walked very slowly without 
a limp.  The examiner found no effusion and no deformity 
other than two longitudinal well-healed surgical scars on the 
medial aspect of the knee.  The knee was stable to varus and 
valgus stress, Lachman's and McMurray's tests were negative, 
anterior and posterior drawer were negative, and pivot-shift 
test was negative.  On ROM testing, he had flexion to 130 
degrees and extension to 0 degrees.  He was ultimately 
diagnosed with mild post-meniscectomy degenerative joint 
disease of the knee without radiographic changes and without 
abnormalities on physical examination.

At the RO hearing in February 1999, the appellant testified 
that VA had issued two knee braces at different times to 
prevent falling, give way and instability.  He also reported 
using a cane.  He stated that his pain is worsened by 
walking, that it was difficult to squat and rise, and that 
when his right knee gets tired, he has to shift his weight to 
the left knee.  He also complained of pain after use, as well 
as occasional stiffness and locking after standing for longer 
than 15 or 20 minutes.  However, he also testified that he 
did not know the condition of his knee between 1983 and 1997 
because of the medication he was taking for his nervous 
condition.  

There is no medical evidence in the record that the appellant 
sought treatment for his right knee condition between 1996-
1997 and the present time, nor is there evidence of VA 
physicians providing him with knee braces because of 
complaints of instability or weakness.

At the June 2005 VA examination, the appellant reported using 
a cane on occasion, wearing a brace periodically, and taking 
a lot of aspirin, but he was unable to be more specific in 
his complaints, although he denied buckling and locking of 
his knee.  Upon physical examination, he demonstrated a slow, 
but otherwise normal, gait.  He was able to move around the 
examination room without demonstrable difficulty, could walk 
on tip toes and heels without difficulty, but was unable to 
squat or duck walk because of pain in the right knee.  The 
knee itself showed well-healed, nontender surgical scars both 
anterior medially and posterior medially, with no effusion or 
tenderness.  On ROM testing, he had flexion to 140 degrees 
and extension to 0 degrees.  Ligaments were stable, 
patellofemoral palpation did not produce complaints of pain, 
and McMurray's and Lachman's tests were both negative.  

The examiner opined that if the symptoms and physical 
findings were compared with those from the 1997 VA 
examination, there did not appear to be any significant 
change.  He also stated that, regarding the appellant's right 
knee, there was no subjective or objective evidence of 
instability, subluxation, weakened movement, excess 
fatigability, or in-coordination.  He noted that the 
appellant admitted to pain with excessive use, but that he 
was unable to quantitate it.  There was no effect on 
activities of daily living and no limitation during flare-
ups.

Here, the record does not reflect the presence of instability 
or subluxation; dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint; ankylosis; impairment of the tibia and fibula; more or 
less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse; or genu recurvatum, making 
rating of the appellant's service-connected right knee 
disability under Diagnostic Codes 5256, 5257, 5258, 5262 and 
5263 inappropriate.  Evaluation under Diagnostic Code 5003, 
based on limitation of motion for arthritis, yields a non-
compensable result, as ROM testing shows only a slight 
limitation on motion, which does not reach the level of 
impairment required to satisfy the rating criteria under 
Diagnostic Codes 5260 and 5261.  The only remaining 
Diagnostic Code is 5259, for symptomatic removal of the 
semilunar cartilage of the knee.  Here, the appellant has 
already been assigned the maximum 10 percent rating, making 
any further increase under this Diagnostic Code unwarranted 
and legally impossible.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).

ORDER

Entitlement to a rating in excess of 10 percent for 
residuals, post arthrotomy, right knee, is denied.




REMAND

The appellant's representative submitted additional layperson 
evidence which was received in September 2006, post-
certification of the current appeal.  This evidence is 
relevant to the appellant's claim for service connection for 
a psychiatric disorder that is currently on appeal.  The 
submission of such evidence was not accompanied by waiver of 
RO consideration, and in a September 2006 statement, the 
appellant's representative specifically requested that this 
claim be remanded for RO consideration of the additional 
evidence, as well as a report by a VA examiner that accounts 
for this evidence.  Consequently, a remand for consideration 
of the additional pertinent evidence is necessary.  See 38 
C.F.R. § 20.800 and § 20.1304.  See also Chairman's 
Memorandum No. 01-05-09 (May 25, 2005).


Accordingly, the case is REMANDED for the following actions:

1.  The appellant's claims file should be 
reviewed by the VA examiner who examined 
the appellant in December 2005.  If this 
examiner is unavailable, the claims file 
should be referred to another appropriate 
examiner for examination of the veteran, 
followed by the requested opinion.  
Following this review, the examiner should 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the appellant's psychiatric disorder 
is etiologically related to service.  The 
examiner should consider all pertinent 
evidence in reaching his/her conclusions, 
to specifically include the three August 
2006 lay statements from members of the 
veteran's family.  If the examiner 
determines that additional examination, 
tests or studies are required to provide 
an opinion, the appellant should be 
scheduled for a VA examination.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  The AMC should re-adjudicate the 
appellant's claim in appellate status 
based on all of the evidence of record, 
including the evidence received at the 
Board from the appellant in September 
2006.  

4.  If the decision remains adverse to the 
appellant, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.  The appellant and his 
representative should be afforded an 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


